USDC IN/ND case 1:21-cv-00034-HAB-SLC document 1 filed 01/21/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

KLURRESSA MAYS,                             )
                                            )
     Plaintiff,                             )
                                            )
v.                                          )       CAUSE NO.
                                            )
EAGLECARE LLC, d/b/a                        )
GLENBROOK REHABILITATION                    )
AND SKILLED NURSING CENTER,                 )
                                            )
     Defendant.                             )


                                        COMPLAINT

     Plaintiff, by counsel, alleges against the Defendant as follows:

         1. The Plaintiff is Klurressa Mays who signed and filed an EEOC Charge of

             Discrimination, No. 470-2020-02230, a copy of which is attached hereto, made a

             part hereof, and incorporated herein as Exhibit “A”. The EEOC issued a Notice

             of Rights to Sue on October 22, 2020 (Exhibit “B”), and this Complaint has been

             filed within ninety (90) days after receipt thereof.

         2. The Defendant is EagleCare, LLC, a company authorized to do business in the State

             of Indiana, and an “employer” for purposes of the Americans with Disabilities Act

             of 1990, as well as the Indiana Worker’s Compensation Act.

         3. Plaintiff alleges that she was discriminated against, retaliated against, and

             discharged on account of her disability as set forth in Exhibit “A”.

         4. Plaintiff also alleges that she suffered a retaliatory discharge in violation of the tort

             laws and public policies of the State of Indiana, and in furtherance of that claim,

                                                1
USDC IN/ND case 1:21-cv-00034-HAB-SLC document 1 filed 01/21/21 page 2 of 3


           Plaintiff states as follows:

               a. Plaintiff incorporates the allegations set forth in Exhibit “A”.

               b. Plaintiff injured her wrist on the job around March 2019 while trying to lift

                   and move an excessively heavy/obese patient. This injury arose out of

                   Plaintiff performing her job duties for Defendant, and she received

                   Worker’s Compensation benefits made available to her under the Indiana

                   Worker’s Compensation Act, including medical care and other benefits.

               c. Plaintiff received surgery for carpel tunnel syndrome and was given weight

                   restrictions which caused Plaintiff to be off of work.

               d. Between February 20, 2019 and June 26, 2019, Plaintiff’s hands got worse.

                   Plaintiff worked for Defendant on August 2, 2019, and she came to work

                   on August 3, 2019 and clocked in, but after doing so, was told that she was

                   not needed that day. Plaintiff then clocked out and went home.

               e. A couple of days later, Plaintiff called into work to get her schedule, but got

                   no response. That is when she found out she was listed in the computer as

                   being terminated, but Plaintiff was never notified she had been terminated.

               f. Apparently, Defendant terminated Plaintiff around August 3, 2019 for the

                   pretextual and fake reason of “no call/no show”, but Plaintiff had clocked

                   in on August 3, 2019 and was told that she was not needed.

               g. Plaintiff contends that in addition to the illegal reason of firing Plaintiff

                   because of a disability/perceived disability, and for retaliating against her

                   for trying to engage in the interactive process and receive reasonable


                                             2
USDC IN/ND case 1:21-cv-00034-HAB-SLC document 1 filed 01/21/21 page 3 of 3


                          accommodations, Defendant also terminated Plaintiff in retaliation for

                          getting hurt on the job and receiving Worker’s Compensation benefits.

            5. As a result of Defendant’s illegal termination of the Plaintiff, Plaintiff lost her job

                and job-related benefits including income.        Plaintiff also suffered emotional

                distress, mental anguish, humiliation, embarrassment, and other damages for which

                she seeks compensatory damages.

            6. Defendant’s intentional and reckless conduct warrants an imposition of punitive

                damages.

                WHEREFORE, Plaintiff prays for judgment against the Defendant for

        compensatory damages, punitive damages, reasonable attorney’s fees and costs, and for all

        other just and proper relief in the premises.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.


                                                        Respectfully submitted,

                                                        CHRISTOPHER C. MYERS & ASSOCIATES



                                                        /s/ Christopher C. Myers
                                                        Christopher C. Myers, #10043-02
                                                        809 South Calhoun Street, Suite 400
                                                        Fort Wayne, IN 46802
                                                        Telephone: (260) 424-0600
                                                        Facsimile: (260) 424-0712
                                                        Email: cmyers@myers-law.com;
                                                        Attorney for Plaintiff



                                                   3
